                      Case 1:20-cv-01689-GHW Document 7 Filed 02/26/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                              Southern District
                                             __________ DistrictofofNew York
                                                                     __________


                  State of New York et al.                     )
                             Plaintiff                         )
                                v.                             )      Case No. 1:20-cv-01689
                     Eugene Scalia et al.                      )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Plaintiff State of New York                                                                                      .


Date:          02/26/2020                                                                 /s/ Fiona J. Kaye
                                                                                         Attorney’s signature


                                                                                      Fiona J. Kaye (FK3744)
                                                                                     Printed name and bar number

                                                                          New York State Office of the Attorney General
                                                                                       28 Liberty Street
                                                                                     New York, NY 10005
                                                                                               Address

                                                                                      Fiona.Kaye@ag.ny.gov
                                                                                            E-mail address

                                                                                          (212) 416-8036
                                                                                          Telephone number

                                                                                          (212) 416-8139
                                                                                             FAX number
